Citation Nr: 9918086	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  95-32 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the veteran's son [redacted], became permanently 
incapable of self-support before reaching the age of 18.


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel






INTRODUCTION

The veteran served on active duty from March 1941 to March 
1971.  The veteran died on May [redacted], 1994, and the 
claimant is his son, whose legal guardian is [redacted].

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in July 1995, in which the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) found that [redacted], 
was capable of self-support before reaching the age of 18.  
An appeal of this decision was subsequently perfected.

In a June 1997 Board decision, this case was remanded to the 
RO for additional development.  Upon completion of this 
development the RO again denied the claim.  Accordingly, this 
case is properly before the Board for appellate 
consideration.


REMAND

After a review of the record, it is the opinion of the Board 
that additional development of the evidence should be 
accomplished prior to further consideration of the claim.  
Documentation submitted to the record after the Board's June 
1997 remand includes an evaluation by a Dr. Frank Brown, who 
asserts that the claimant, [redacted], has a personality 
disorder severe enough to be disabling to the point of 
substantially restricting his ability to perform the normal 
activities of daily living.  He also notes in his evaluation 
that the severity of the claimant's mental illness was not 
realized until the "last year or so" because of the degree 
of overprotectiveness engaged in by the claimant's parents.  

Further review of the record reveals that the claimant was 
rejected for military service in May 1966, at age 20, due to 
psychiatric reasons, and that in 1970 he was evaluated as 
having poor judgment, below normal intelligence, being 
socially immature, and having "personality and intellectual 
difficulties that might relate to a question of diminished 
capacity."  Lay statements indicate that the claimant has 
been infantile his entire life, that he barely graduated high 
school, and that he has held only three jobs his entire life, 
living almost exclusively with family, with the exception of 
brief period of time on his own, during which he got into 
legal trouble.

Given this evidence of chronic mental problems, and the 
indication in the recent statement by Dr. Brown regarding the 
severity of the claimant's psychiatric impairment and that 
this severity was not readily known until recently, the Board 
finds that this claim should be remanded to the RO so that 
additional medical evidence can be obtained.

Initially, Dr. Brown should be contacted and requested to 
clarify his opinion as to the onset of the veteran's 
inability to engage in the normal activities of daily living.  
Regardless of any response by Dr. Brown, the RO should 
schedule the claimant for a VA psychiatric evaluation.  The 
examiner should render an opinion as to whether or not the 
veteran is capable of self-support, and if not, the date of 
onset of his incapacity should be noted, specifically, if the 
incapacity began prior to the claimant's 18th birthday on 
July [redacted], 1964.  In the event that the claimant is unable to 
report for an examination due to his current incapacity, the 
record should be provided to a VA psychiatric examiner for 
review.  To the extent possible, based on the record, the 
examiner should render an opinion as to the onset date of the 
claimant's inability to be self-supportive.  Additionally, 
upon remand the claimant should be given the opportunity to 
add any recent lay or medical evidence to the record.  See 
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(1998); Quarles v. Derwinski, 3 Vet. App. 129 (1992).
While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, it is felt 
that proceeding with a decision on the merits at this time 
would not withstand scrutiny by the Court.  For that reason, 
to ensure due process, the case is REMANDED to the RO for the 
following development:

1.  The RO should notify the claimant via 
his guardian that if there is any 
additional lay or medical evidence she 
wishes to submit to support the claim she 
may do so, particularly evidence which 
may not currently be in the claims file.

2.  The RO should contact Dr. Brown, and 
request that he clarify his January 1997 
statement to include an opinion as to the 
onset of the claimant, [redacted], 
inability to perform the normal 
activities of daily living.  If 
authorization is required, the RO should 
obtain such authorization from the 
claimant's guardian.

3.  Regardless of a response by Dr. 
Brown, the RO should schedule the 
claimant, [redacted], for a VA 
psychiatric examination.  The claims file 
should be made available to the examiner 
and reviewed prior to the examination.  
The examiner should render an opinion as 
to whether or not the claimant is capable 
of self-support, and if not, the date of 
onset of this incapacity.  Specifically, 
to the extent possible, the examiner 
should render an opinion as to whether 
the claimant was incapable of self-
support prior to the age of 18, on July 
[redacted], 1964.  In the event that the 
claimant is incapable of attending an examination, 
the RO should request that the examiner 
render the above requested opinions based 
on the record as it stands, to the best 
of his or her ability.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and consider all the additional 
evidence.  If any benefit sought, for 
which an appeal has been perfected, 
remains denied, the claimant and his 
guardian, and the representative, if any, 
should be furnished a supplemental 
statement of the case, and given the 
opportunity to respond thereto with 
additional argument and/or evidence.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The claimant and his guardian need 
take no action until notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


